Citation Nr: 0725777	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  97-00 229A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.



WITNESS AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from June 1965 until January 
1968.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
October 1996 decision of the VA Regional Office (RO) in Waco, 
Texas that denied service connection for PTSD based on 
personal assault.  The veteran presented testimony before a 
hearing officer at the RO in January 1997.  The transcript is 
of record.

The veteran subsequently relocated to within the jurisdiction 
of the St. Petersburg, Florida RO from which his appeal 
continues.  This case was remanded to the RO for further 
development in February 2000, and October 2003, and underwent 
development at the Board in November 2002. 

In a February 2005 decision, the Board denied the veteran's 
claim.  He appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  A March 2007 
Court order set aside the Board's February 2005 decision and 
dismissed the veteran's appeal for lack of jurisdiction due 
to his death in December 2006. 



FINDINGS OF FACT

1.  The veteran died on December [redacted], 2006.

2.  In a March 2007 order, the Court set aside the Board's 
February 2005 decision and dismissed the appeal for lack of 
jurisdiction.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal on December [redacted], 2006.  The veteran's representative 
notified the Court of his death in January 2007. In its March 
2007 order, after receiving notice that the veteran had died, 
the Court set aside the February 2005 Board decision, 
dismissed the appeal, and returned the case to the Board.  In 
April 2007, the Board received a copy of the veteran's death 
certificate.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006). 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).



ORDER

The appeal is dismissed.


		
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


